In an action for conversion of part of an engine obtained from a burned and wrecked boat owned by Mennella, it appears that one Smith took the engine from the submerged, or partially submerged, wreck about six weeks after the boat was wrecked, on the theory that the part of the engine taken had been abandoned by the owner. The part of the engine so obtained was given by Smith to the plaintiff, his sister. It was then repaired, new parts added, and placed in her boat in use, from which it was taken later by the defendants without any legal process. The principal question of fact was whether the wreck and the engine had been abandoned by the owner. The verdict was for the plaintiff. Judgment unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Davis, Johnston and Adel, JJ.